internal_revenue_service number release date index number --------------------- -------------------------- ----------------------------- ----------------------------- in re ---------------------------------------------- ------------------------- ----------------------------- legend department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg et2 plr-110882-04 date date university ------------------------------------- practice plan ----------------------------------------------------- medical school ---------------------------------------------------------------- state a ------------------ year ------- date ---------------- dear ------------- this letter responds to your request for a private_letter_ruling on behalf of practice plan dated date and your subsequent letters dated date and date you provided the following facts and representations facts practice plan is exempt from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 practice plan is incorporated as a nonprofit corporation under the law of state a university a state a university is exempt from federal_income_tax under code sec_501 as an organization described in code sec_501 and recognized as a public charity under code sec_509 and sec_170 university is incorporated as a nonprofit corporation under the law of state a university provides medical training and education to students through various schools including medical school plr-110882-04 all of the physician employees of practice plan are also faculty members of medical school the practice plan employee physicians the physicians are concurrently employed by two employers the physicians are employed by university as faculty members to teach classes and provide training to students at medical school additionally the physicians are employed by practice plan to provide patient services and perform other clinical activities practice plan has -------- employees and approximately forty-two percent -------- of these employees are also employed by university currently university disburses remuneration to the physicians for teaching classes and providing training and practice plan disburses remuneration to the physicians for patient care and other clinical activities for old age survivors and disability insurance oasdi tax_liability purposes university and practice plan operate under a special rule sec_125 of the social_security amendments of hereinafter p l sec_125 under this special rule university acts as a common_paymaster for university and practice plan and amounts disbursed by practice plan to the physicians for patient care and other clinical activities are deemed to be disbursed by university under this arrangement wages paid to the physicians are subject_to a single oasdi wage_base even though payments are disbursed by two separate employers university and practice plan propose to alter their payment operations with regard to those physicians who primarily provide patient care and treatment services the clinical physicians under the proposed arrangement the practice plan common_paymaster agreement beginning on date practice plan will act as a common_paymaster pursuant to code sec_3121 with regard to remuneration for services performed for university and practice plan by the clinical physicians as part of the arrangement after date the clinical physicians’ wages will be disbursed by practice plan as a common_paymaster by separate checks or by substitute electronic procedures drawn by the practice plan on separate bank accounts specifically remuneration to the clinical physicians for patient care and other clinical activities will be disbursed by practice plan from its own payroll account and remuneration to the clinical physicians for teaching classes and providing training will be disbursed by the practice plan from a university payroll account over which practice plan has sole and exclusive signature_authority to draw and disburse funds university will continue to be considered the common_paymaster for the university and the practice plan under the special rule at p l sec_125 with regard to remuneration for services performed by those non- clinical physicians who primarily teach and perform research the teaching and research physicians taxpayer requests rulings with regard to whether after date practice plan qualifies as a common_paymaster under code sec_3121 with respect to remuneration it disburses to the clinical physicians plr-110882-04 whether after date practice plan may take into account the wages paid to the clinical physicians by university in year prior to date for purposes of meeting the oasdi wage_base limitation in code sec_3121 the form_w-2 wage and tax statement reporting requirements for wages paid by university as a common_paymaster after date and the form_w-2 reporting requirements for wages paid_by practice plan as a common_paymaster after date the form_990 return of organization exempt from income_tax reporting requirements for university after date and the form_990 reporting requirements for practice plan after date law and analysis the federal_insurance_contributions_act fica tax is composed of two parts the oasdi tax and the medicare_tax an equal share of the fica tax is paid_by the employer and the employee code sec_3101 imposes a percent tax on an individual’s wages for oasdi and code sec_3111 imposes an excise_tax on an employer equal to percent of the wages paid_by the employer for oasdi code sec_3101 imposes a dollar_figure percent tax on an individual’s wages for medicare and code sec_3111 imposes an excise_tax on an employer equal to dollar_figure percent of the wages paid_by the employer for medicare code sec_3102 provides that the employee portion of the fica tax shall be collected by the employer by deducting the amount of the tax from the employee’s wages code sec_3102 provides that every employer required to deduct the tax shall be liable for the payment of such tax accordingly both the employee and employer are subject_to the fica tax but the employer is responsible for collection and payment the oasdi portion of fica_taxes applies only to a certain amount of wages in a tax_year code sec_3121 limits the_amount_of_wages subject_to the oasdi tax to an amount equal to the contribution_and_benefit_base the wage_base as determined under of the social_security act after an employee’s wages exceed this annually-adjusted wage_base the oasdi portion of the fica tax does not apply if an employee has covered wages from more than one employer each employer is generally liable for employer social_security_tax on wages up to the wage_base code sec_3121 provides that for purposes of code sec_3102 sec_3111 and sec_3121 if two or more related corporations concurrently employ the same individual and compensate that individual through a common_paymaster that is one of the corporations each such corporation shall be considered to have paid as remuneration to such individual only the amounts actually disbursed by it to such individual and shall not be considered to have paid as remuneration to the individual amounts actually disbursed to the individual by another of the corporations plr-110882-04 if all remuneration received by an individual from related corporations is disbursed through a common_paymaster the total amount of taxes imposed with respect to the remuneration under sec_3102 and sec_3111 is determined as though the individual has only one employer the common_paymaster under such an arrangement all wages paid to an employee are subject_to a single oasdi wage_base however if some remuneration is disbursed by a related corporation which is not the common_paymaster the provisions of code sec_3121 do not apply to such remuneration thus a separate oasdi wage_base applies to any remuneration that is not disbursed through the common_paymaster see regulation sec_31_3121_s_-1 code sec_3121 does not provide a particular definition for the term corporation for these purposes the general definition appears in code sec_7701 the term corporation includes associations joint-stock companies and insurance_companies regulation sec_301_7701-2 provides that for federal tax purposes the term corporation means a business_entity organized under a federal or state statue if the statue describes or refers to the entity as incorporated or as a corporation corporations shall be considered related corporations if they satisfy one of four tests provided under regulation sec_31_3121_s_-1 the relevant test in this case provides that corporations are related if thirty percent or more of one corporation's employees are concurrently employees of the other corporation the term concurrent employment means the contemporaneous existence of an employment relationship within the meaning of code sec_3121 between an individual and two or more corporations such a relationship contemplates the performance of services by the employee for the benefit of the employing corporation not merely for the benefit of the group of corporations in exchange for remuneration which if deductible for the purposes of federal_income_tax would be deductible by the employing corporation a common_paymaster is not required to disburse remuneration to all the employees of the related corporations but the common_paymaster rules do not apply to any remuneration that is not disbursed through a common_paymaster the common_paymaster is responsible for filing information and tax returns and issuing forms w-2 with respect to wages it is considered to have paid as a common_paymaster a group of related corporations may have more than one common_paymaster some of the related corporations may use one common_paymaster and others of the related corporations use another common_paymaster with respect to a certain class of employees a corporation that uses a common_paymaster to disburse remuneration to certain of its employees may use a different common_paymaster to disburse remuneration to other employees the common_paymaster may pay concurrently employed individuals by one combined paycheck drawn on a single bank account or by separate paychecks drawn by the common_paymaster on the accounts of one or more employing corporations plr-110882-04 code sec_3121 was amended by p l sec_125 effective for wages paid after date to provide a special rule for certain medical faculty practice plans for purposes of code sec_3121 p l sec_125 provides that the following entities shall be deemed to be related corporations a a state university that employs health professionals as faculty members at a medical school and b a faculty practice plan described in code sec_501 and exempt from tax under code sec_501 i that employs faculty members of such medical school and ii percent or more of the employees of which are concurrently employed by the medical school pursuant to p l sec_125 remuneration that is disbursed by the faculty practice plan to a health professional employed by both entities shall be deemed to have been actually disbursed by the university as a common_paymaster and not to have been actually disbursed by the faculty practice plan thus if a faculty practice plan meets the requirements of p l sec_125 all remuneration disbursed by the plan to the health professionals is treated for fica purposes as if it were disbursed by the university as a common_paymaster all other remuneration disbursed by the faculty practice plan is treated as disbursed by the faculty practice plan code sec_3121 as modified by p l sec_125 shifts the obligation to withhold the employee portion of the fica tax under code sec_3102 and to pay the employer portion of fica tax under code sec_3111 from faculty practice plans to the associated university code sec_3121 also aggregates the remuneration paid to an employee by concurrent employers for purposes of determining the oasdi wage_base under code sec_3121 common_paymaster university is a state a university for purposes of p l sec_125 both practice plan and university are corporations under the law of state a and code sec_7701 prior to date remuneration disbursed by the practice plan to clinical physicians employed by both entities is deemed to have been disbursed by the university as a common_paymaster under p l sec_125 you have requested a ruling that after date the practice plan may begin acting as a common_paymaster with respect to remuneration that it disburses on behalf of the university to clinical physicians who are concurrently employed by the practice plan and the university the first issue to be addressed is whether entities that are state universities and faculty practice plans must meet the terms of the special rule in p l sec_125 in order to avail themselves of the single oasdi wage_base treatment afforded by the common_paymaster provisions or alternatively whether state universities and faculty plr-110882-04 practice plans may instead opt to utilize the more general common_paymaster provisions of code sec_3121 we conclude that the existence of the special rule set forth in p l sec_125 does not foreclose a faculty practice plan from serving as a common_paymaster under code sec_3121 with respect to remuneration it disburses to health professionals on behalf of a state university provided that all of the requirements for serving as common_paymaster under code sec_3121 are satisfied the legislative_history indicates that p l sec_125 was enacted as a remedial provision to enable certain entities state universities and faculty practice plans to qualify for common_paymaster treatment that would not otherwise be able to satisfy the general requirements of code sec_3121 for example the congressional record reads as follows the reason for this amendment stems from the unavailability of the so- called common_paymaster doctrine to the unique circumstances at the regionalized school - the university of washington school of medicine professors of clinical medicine receive two paychecks - one from the university and one from the medical school practice plan - a 501_c_3_organization both organizations would have to pay fica_taxes because this school uniquely functions as the state medical school for four states with diverse federal research funding and appropriations from four separate states the doctrine_of related corporations using a common_paymaster is not available to avoid the double_taxation of the unreimbursable employer fica contribution cong rec statement of sen gorton in light of the fact that p l sec_125 was enacted in order to expand applicability of the common_paymaster provisions we see no reason to interpret that provision as limiting or foreclosing the ability of certain organizations to qualify for common_paymaster treatment under code sec_3121 the university and the practice plan are related corporations under code sec_3121 and regulation sec_31_3121_s_-1 because approximately forty-two percent of practice plan’s employees are also employees of university the clinical physicians and the teaching and research physicians are concurrently employed by the practice plan and the university after date practice plan meets the requirements of the common_paymaster rules with regard to remuneration it disburses to the clinical physicians under code sec_3121 without application of p l sec_125 after date the clinical physicians’ wages may be disbursed by practice plan as a common_paymaster by separate checks or by substitute electronic procedures drawn by the practice plan on separate bank accounts after date you have advised that university will continue to act as common_paymaster with regard to the remuneration disbursed to teaching and research physicians under the special rule at p l sec_125 accordingly after date we plr-110882-04 understand that the teaching and research physicians who are concurrently employed by the practice plan and the university will continue to receive one disbursement from the university and one disbursement from the practice plan and both disbursements will be deemed to have been made by the university as common_paymaster oasdi wage_base you have requested a ruling that for purposes of the code sec_3121 wage_base limitation with respect to wages it disburses as common_paymaster in year the practice plan may take into account all wages disbursed to the clinical physicians by the university as common_paymaster in year prior to date we conclude that a separate oasdi wage_base applies to remuneration disbursed by the practice plan as common_paymaster after date and the practice plan may not take into account wages disbursed by the university as common_paymaster prior to date for purposes of computing the oasdi wage_base as a general_rule if an employee has covered wages from more than one employer during the same calendar_year each separate employer is liable for employer social_security_tax on wages up to the wage_base in very limited circumstances an employer may aggregate the wages it pays to the employee with the wages paid_by another employer for purposes of applying the oasdi wage_base for example code sec_3121 provides that when an employer the successor in a calendar_year acquires substantially_all of the property used in a trade_or_business of another employer the predecessor and immediately after the acquisition employs in the trade_or_business an individual who immediately prior to the acquisition was employed by the predecessor then for purposes of applying the oasdi wage_base to such an individual during the calendar_year any remuneration paid to the individual for employment by the predecessor during such year and prior to acquisition will be considered to have been paid_by the successor taxpayer seeks to have amounts paid and deemed paid_by the university to the clinical physicians during year prior to date be considered amounts paid_by taxpayer however taxpayer does not meet the requirements of the predecessor successor exception provided in code sec_3121 moreover one common_paymaster corporation is not permitted to aggregate the wages paid_by another common_paymaster corporation in the same calendar_year for purposes of the oasdi wage_base even if the common_paymaster corporations are related corporations within the meaning of code sec_3121 and or p l sec_125 although the common_paymaster provisions provide for a single wage_base with respect to remuneration disbursed by the common_paymaster a separate oasdi wage_base applies to any remuneration that is not disbursed through the common_paymaster see regulation sec_31_3121_s_-1 thus in the instant case a separate wage_base would apply to any remuneration eg noncash fringe_benefits disbursed to the clinical physicians by the practice plan prior to date that was not disbursed by the university as common_paymaster because the common_paymaster provisions contemplate a separate wage_base for remuneration not disbursed through the common_paymaster it plr-110882-04 is inappropriate to allow a related corporation that takes over as common_paymaster after the beginning of the year to aggregate the wages paid_by a previous common_paymaster corporation in applying the oasdi wage_base w-2 reporting code sec_6051 requires every person who is obligated to deduct and withhold from an employee a tax under code sec_3101 ie employee fica or code sec_3402 ie income_tax_withholding to furnish each employee with respect to remuneration paid_by such person to such employee during the calendar_year a written_statement reflecting among other items the_amount_of_wages paid and amounts withheld for income_tax purposes and the_amount_of_wages paid and amounts withheld for fica purposes regulation sec_31_6051-1 provides that every employer as defined in code sec_3401 required to deduct and withhold from an employee a tax under code sec_3402 shall furnish form_w-2 to each such employee with respect to the remuneration paid_by such employer to such employee during the calendar_year regulation sec_31_6051-1 provides that if during the calendar_year an employer pays to an employee wages subject_to the employee tax imposed by code sec_3101 but not subject_to income_tax_withholding under code sec_3402 the employer shall furnish form_w-2 for such calendar_year regulation s -1 a provides that a common_paymaster is responsible for filing information and tax returns and issuing forms w-2 with respect to wages it is considered to have paid under code sec_3121 accordingly university will report for fica purposes boxe sec_3 and the aggregate amount of wages it paid or was deemed to have paid and amounts withheld in year as a common_paymaster similarly practice plan will report for fica purposes boxe sec_3 and the aggregate amount of wages it paid and amounts withheld as a common_paymaster for income_tax_withholding purposes university is the employer of the physicians for services provided by the physicians as employees of the university such as teaching classes and providing training to students at medical school university is responsible for withholding income_tax on the wages as defined for income_tax_withholding purposes under code sec_3401 attributable to services performed for the university and for reporting the appropriate amounts on forms w-2 boxe sec_1 and without regard to whether practice plan provided forms w-2 reflecting a payment of wages for fica purposes similarly practice plan is the employer of the physicians for services provided by the physicians as employees of the practice plan such as providing patient care and treatment practice plan is responsible for withholding income_tax on the wages as defined for income_tax_withholding purposes under code sec_3401 attributable to services performed for the practice plan and for reporting the appropriate amounts on forms w-2 boxe sec_1 and without regard to whether university provided forms w-2 reflecting a payment of wages for fica purposes plr-110882-04 form_990 filing_requirements for exempt_organizations are set forth in code sec_6033 unless specifically excepted every organization_exempt_from_taxation under code sec_501 must file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe regulation sec_1_6033-2 sets forth the information generally required to be furnished by an organization described in code sec_501 in its annual return regulation sec_1_6033-2 requires the names and addresses of all officers directors or trustees or any person having responsibilities or powers similar to those of officers directors or trustees of the organization even if they did not receive any compensation from the organization the exempt_organization must show all forms of cash and noncash compensation received by each listed individual whether paid currently or deferred organizations described in code sec_501 are also required to attach a schedule showing the names and addresses of the five employees if any who received the greatest amount of annual compensation in excess of dollar_figure the names and addresses of the five independent contractors if any who performed personal services of a professional nature for the organization such as attorneys accountants and doctors whether such services are performed by such persons in their individual capacity or as employees of a professional_service_corporation and who received the greatest amount of compensation in excess of dollar_figure from the organization for the year for the performance of services and the total number of other such independent contractors who received in excess of dollar_figure for the year of the performance of such services regulation sec_1_6033-2 requires an exempt_organization to attach a schedule to its return showing the compensation and other_payments made during the organization’s annual_accounting_period or during the calendar_year ending within such period which are includible in the gross_income of each individual whose name is required to be listed in g of this subdivision with respect to line of the form_990 the instructions provide that compensation paid_by related_organizations must be reported if the total compensation from the organizations related to the exempt_organization exceeds dollar_figure and the total compensation from the reporting exempt_organization and the related_organizations exceeds dollar_figure plr-110882-04 the instructions define a related_organization generally speaking a related_organization is any entity that owns or controls or is owned or controlled by directly or indirectly the filing organization or that supports or is supported by the filing organization a test is used for ownership or control the rules look at commonality of officers directors trustees and key employees and the power to appoint such in determining control as in code sec_509 support includes furthering the purposes of the supported organizations code sec_3121 as amended applies specifically to code sec_3102 sec_3111 and sec_3121 which relate to employment_taxes thus code sec_3121 would not effect the filing_requirements of an organization described in code sec_501 or the definition of the term related as described in form_990 based on the foregoing we conclude that practice plan and university should each separately take into account only their respective shares of compensation attributable to services performed for the respective organizations by a physician covered under the practice plan common_paymaster agreement for purposes of disclosure on their separate forms no opinion is expressed relating to the tax consequences of the above transaction under any other provisions of the code this ruling is directed to the taxpayer requesting it code sec_6110 provides that it may not be used or cited as precedent sincerely lynne camillo branch chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities
